Citation Nr: 0836966	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-10 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder, including pulmonary tuberculosis and chronic 
obstructive pulmonary disease (COPD), due to asbestos 
exposure.

3.  Entitlement to service connection for a respiratory 
disorder, including pulmonary tuberculosis and COPD, due to 
asbestos exposure.

4.  Entitlement to a rating higher than 30 percent for a left 
shoulder disability.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to June 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
April and July 2002 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

After reopening the claim for service connection for a 
respiratory disorder on the basis of new and material 
evidence, the Board is remanding this claim to the RO via the 
Appeals Management Center (AMC) for further development 
before readjudicating this claim on the underlying merits.


FINDINGS OF FACT

1.  An unappealed March 1998 rating decision denied service 
connection for a low back disorder because there was no 
indication the veteran had a chronic (meaning permanent) low 
back disorder during his military service that might have 
resulted in then current residual disability.  

2.  The additional evidence received since that March 1998 
decision is either duplicative or cumulative and redundant of 
evidence already of record, or does not bear directly and 
substantially upon this claim, or is not so significant that 
it must be considered in order to fairly decide the merits of 
this claim.  

3.  An unappealed June 1992 rating decision denied service 
connection for a respiratory disorder because there was no 
diagnosis of tuberculosis during service or at any time since 
service.  Moreover, no other respiratory disorder was 
manifested during service.

4.  Additional evidence received since that June 1992 
decision, however, bears directly and substantially on this 
claim, is neither cumulative nor redundant, and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

5.  The veteran already has the highest possible rating for 
limitation of motion in his left shoulder, even considering 
the extent of his pain and functional loss.  There is no 
arthritis in this shoulder.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1103, 20.1104 (2007).  

2.  New and material evidence has not been received since 
that March 1998 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) 
(as in effect for claims filed prior to August 29, 2001).

3.  The June 1992 rating decision denying service connection 
for a respiratory disorder also is final.  38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1100, 20.1103, 20.1104 (2007).  

4.  But new and material evidence has been received since 
that June 1992 decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.156(a) (as in effect for claims to reopen filed prior to 
August 29, 2001).

5.  The criteria are not met for a rating higher than 30 
percent for the left shoulder disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, Diagnostic Codes 5201 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

With respect to the claim for an increased evaluation of the 
veteran's service-connected left shoulder disorder and the 
petition for reopening the claim for a low back disorder, in 
this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the veteran in April 
2004 and November 2007.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 and November 2007 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and 
readjudicated the veteran's claim most recently in the 
April 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  



For an increased compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the Board acknowledges that the VCAA letters 
sent to the veteran in April 2004, March 2006, and November 
2007 do not meet the requirements of Vazquez-Flores and are 
insufficient as to content and timing, creating a presumption 
of prejudice.  Nevertheless, this presumption is rebutted as 
discussed below.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the VCAA notice requirements in regard to 
new and material evidence claims require VA to send a 
specific notice letter to the claimant that:  (1) notifies 
him or her of the evidence and information necessary to 
reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim that complies 
with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) 
(2007), and any applicable legal precedent.  In addition, 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The April 2004 and November 2007 VCAA notice letters are 
partially compliant with the recent U.S. Court of Appeals for 
Veterans Claims (Court) decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), since these letters sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered) of the low back claim.  However, these notices 
incorrectly provided the veteran with a definition of new and 
material evidence under the new standard in effect 
August 29, 2001.  The veteran's petition to reopen was filed 
in May 2001 - before this date; hence, the new standard is 
inapplicable and the veteran should have been advised of new 
and material evidence under the old standard.  

So, in essence, there is a VCAA content defect that was not 
rectified by the RO.  The Board finds that the presumption of 
prejudice due to content and timing error has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he reasonably understands from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Specifically, the veteran, through submission of his personal 
statements, supporting statements from his mother and wife, 
representative's statements, and especially VA treatment 
records and private treatment records, clearly showed actual 
knowledge of the evidence required to substantiate the claim 
at issue.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In addition, all VCAA notices provided by VA were 
clear and pertinent to his contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  

Moreover, the veteran was provided correspondence regarding 
what was needed to support his claim for a higher rating.  
Specifically, the January 2008 SSOC lists the requirements 
for obtaining a higher rating for his left shoulder 
disability, obviating the need for another VCAA notice letter 
to address these same criteria.  It is reasonable to expect 
him to understand from the various letters from the RO what 
was needed to support his claim.  And of equal or even 
greater significance, he demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements and correspondence.  Quite significantly, his 
representative exhibited knowledge of the DeLuca factors, 
such as functionality, which can be considered for an 
increased rating.  Id.  So the notice deficiency will not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice for inadequate notice 
is rebutted, thus requiring no further development regarding 
the duty to notify.  

So, overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  Importantly, there is no allegation or evidence 
that any content or timing error affected the essential 
fairness of the adjudication of the claim.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private treatment 
records, and had him undergo several VA medical examinations 
to assess the severity of his service-connected left shoulder 
disorder.  The RO also attempted, although efforts proved 
futile, to obtain Social Security Administration disability 
benefits records.  With respect to the left shoulder claim, 
the record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates that the current rating may be incorrect.  38 
C.F.R. § 3.327(a) (2007).  Here, the most recent examination 
was in December 2007.  Consequently, a new VA examination to 
rate the severity of his left shoulder disorder is clearly 
not warranted.  There is more than enough evidence to decide 
his claim for a higher rating for his left shoulder 
disability.  

Moreover, the duty to provide a VA examination and opinion 
only applies to a claim to reopen a finally adjudicated 
decision if new and material evidence is presented or 
secured.  3.159(c)(4)(C)(iii).  Here, the Board is 
determining there is no new and material evidence to reopen 
the claim for a low back disorder.  Hence, there is no 
requirement to have the veteran examined for a medical nexus 
opinion unless and until he first satisfies this preliminary 
requirement of presenting new and material evidence to reopen 
his claim.  The Board is therefore satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. 
§ 5103A.  

With respect to the petition to reopen the claim for service 
connection for a respiratory disorder, since the Board is 
reopening the claim on the basis of new and material 
evidence, there is no need to discuss whether the veteran has 
received sufficient notice insofar as the specific reasons 
for the prior June 1992 denial because even if he has not, 
this is inconsequential and, therefore, at most harmless 
error since the Board is reopening his claim, regardless.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  

However, that said, the AMC still needs to fulfill other 
aspects of the duties to notify and assist with respect to 
this claim for service connection for a respiratory disorder.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  And this is why - after reopening this 
claim on the basis of new and material evidence, the Board is 
remanding this claim, rather than immediately readjudicating 
it on the underlying merits (i.e., de novo).



II.  Analysis - Petitions to Reopen the Claims for Service 
Connection for Low Back and Respiratory Disorders

As mentioned, the veteran filed a petition to reopen his 
claims for service connection for low back and respiratory 
disorders in May 2001.  Therefore, the amended regulations 
defining what constitutes new and material evidence cannot be 
applied here.  See 66 Fed. Reg. at 45,620, indicating to 
apply the revised version of 38 C.F.R. § 3.156 to petitions 
to reopen filed on or after August 29, 2001.  

The veteran is required to submit new and material evidence 
to reopen his respiratory disorder claim because a prior, 
December 1985, Board decision initially denied service 
connection, subsuming an even earlier January 1985 RO 
decision also denying the claim.  The Board denied service 
connection because there was no diagnosis of tuberculosis 
during service or at any time since the veteran's service had 
ended.  Moreover, no other respiratory disorder was found to 
be present during his service.  And he did not appeal that 
earlier December 1985 decision, so it became final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1104 (2007).  A more recent June 
1992 RO rating decision denied his petition to reopen this 
claim.  The June 1992 rating decision also went unappealed, 
and so, it too is final and binding on him based on the 
evidence then of record.  That June 1992 decision was the 
last final and binding decision on his claim for service 
connection for a respiratory disorder.  See 38 C.F.R. 
§ 20.1103.  Consequently, new and material evidence since 
that June 1992 rating decision is required to reopen this 
claim and warrant further consideration of it on the 
underlying merits (on a de novo basis).  The Board must make 
this threshold preliminary determination because this affects 
the Board's jurisdiction to consider the underlying claim on 
the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).



Also, the veteran is required to submit new and material 
evidence to reopen his low back disorder claim because a 
prior, February 1978 Board decision initially denied service 
connection for a low back disorder on the basis that a 
chronic (meaning permanent) low back disorder was not 
diagnosed during service.  That decision subsumed an even 
earlier May 1977 RO decision denying this claim, and since 
the veteran did not appeal that earlier February 1978 Board 
decision, it also became final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2007).  Subsequently, a September 1983 Board decision, 
December 1985 Board decision, and March 1998 RO decision 
denied his petition to reopen this claim.  These respective 
decisions also went unappealed, and so, they too are final 
and binding on him based on the evidence then of record.  
See 38 C.F.R. § 20.1100, 20.1103, 20.1104.  The March 1998 RO 
decision is the last final and binding decision on this claim 
for service connection for a low back disorder.  
See 38 C.F.R. § 20.1103.  Consequently, new and material 
evidence since that March 1998 rating decision is required to 
reopen this claim and warrant further consideration of it on 
the underlying merits (on a de novo basis).  The Board must 
make this threshold preliminary determination because this 
affects the Board's jurisdiction to consider the underlying 
claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

Although not binding on the Board, in its April 2002 rating 
decision at issue, the RO made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen these previously denied, unappealed claims.  So, 
too, however, does the Board have this jurisdictional 
responsibility to determine whether it is proper for the 
claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen these previously denied, 
unappealed claims for service connection for low back and 
respiratory disorders, before proceeding to readjudicate the 
underlying merits of these claims.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  
This second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

As mentioned, the RO's June 1992 rating decision is the last 
unappealed rating decision denying the veteran's petition to 
reopen his claim for service connection for a respiratory 
disorder.  And since that is the last final denial of this 
claim, irrespective of the specific basis, it marks the 
starting point for determining whether there is new and 
material evidence to reopen this claim.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  See also 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Likewise, the 
RO's March 1998 rating decision is the last unappealed rating 
decision denying the veteran's petition to reopen his claim 
for service connection for a low back disorder.  And since 
that is the last final denial of that claim, irrespective of 
the specific basis, it marks the starting point for 
determining whether there is new and material evidence to 
reopen that claim.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  See also 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

Respiratory Disorder

Considering first the petition to reopen his claim for 
service connection for a respiratory disorder, the evidence 
of record at the time of the June 1992 rating decision 
consisted of VA and private treatment records, and his 
service medical records (SMRs).  The evidence that must be 
considered in determining whether there is a basis for 
reopening the veteran's claim is evidence that has been added 
to the record since that prior, final and binding, June 1992 
rating decision.  Since that decision, crucial additional 
medical records were submitted, namely VA and private medical 
records showing recent treatment and a history of COPD.  
Indeed, VA treatment records from 2002-2007 show a current 
diagnosis of COPD.  Most significantly, private treatment 
letters from Dr. E.M. in April 1991 and April 1995 show the 
veteran developed COPD as a result of asbestos exposure from 
occupational duties.  Concerning this, Dr. E.M. stated the 
veteran had been a patient since 1976, which, if true, means 
since shortly after his separation from the military in 1975.  
And since the record shows he reportedly has not worked since 
separating from service, this indicates an etiology of 
asbestos exposure specifically in his occupational duties 
during military service (as opposed to in civilian 
employment).

These additional records, by themselves or in connection with 
evidence previously assembled, are so significant that they 
must be considered in order to fairly decide the merits of 
the claim for service connection for a respiratory disorder 
because they confirm the veteran now at least has a diagnosis 
of a pertinent current disability of COPD and at least has 
some medical evidence linking the etiology of his COPD to his 
military service - and, in particular, to exposure to 
asbestos, which was not established at the time of the prior 
June 1992 decision.  Rather, the focus of that decision was 
on his claimed pulmonary tuberculosis.  And, as mentioned, 
the credibility of this additional evidence is presumed for 
the limited purpose of determining whether it is new and 
material.  Justus, 3 Vet. App. 513.

Furthermore, although this additional evidence does not 
clearly causally relate this current disability to asbestos 
exposure during the veteran's military service, the Federal 
Circuit Court has held that new evidence nonetheless can be 
sufficient to reopen a claim if, as here, it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even when it is 
not enough to convince the Board to grant a claim.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

It must also unfortunately be considered that, in May 1995, 
the Board discovered that two of its former employees may 
have tampered with the veteran's claims file, including 
removing a July 1992 supplemental statement of the case 
(SSOC) and altering a written argument by his representative.  
It is unclear if any further records were removed or altered.  
To the extent that new and material evidence might have been 
removed or altered, this provides additional reason for 
reopening his claim.

Accordingly, the Board concludes that new and material 
evidence has been submitted since the June 1992 rating 
decision; thus, the claim for service connection for a 
respiratory disorder is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(c).  


It is important for the veteran to understand that the 
standard for reopening a claim is low and does not 
necessarily indicate the claim will be ultimately granted.  
At present, although there is sufficient evidence to reopen 
this claim, there is simply not enough competent medical 
evidence of record to allow the Board to adjudicate this 
claim on the underlying merits.  So this claim must be 
further developed on remand.

Low Back Disorder

Turning to the petition to reopen his claim for service 
connection for a low back disorder, the evidence of record at 
the time of the March 1998 rating decision consisted of VA 
and private treatment records and his service medical 
records (SMRs).  The evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is evidence that has been added to the record since that 
prior, final and binding, March 1998 rating decision.  

The additional evidence received since that March 1998 rating 
decision consists of the veteran's personal statements; 
supporting statements by his wife and mother; VA treatment 
records dated from 2001 to 2008; and private treatment 
records, including a duplicate copy of a 1978 hospital 
discharge summary.

However, lay testimony that is cumulative of previous 
contentions that were considered by the decision maker at the 
time of the prior disallowance of the claim is not "new" 
evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Moreover, where, as here, the determinative issue is the 
medical diagnosis or etiology, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  The RO has previously considered his contentions 
of suffering chronic lower back pain and problems beginning 
in service, which were since repeated by his mother and wife.  
Therefore, having been previously considered and rejected, 
his additional testimony and statements to this same effect 
cannot be held to be "new" evidence.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the March 1998 rating 
decision, they are nonetheless immaterial to the central 
issues.  The post-service medical treatment evidence 
submitted, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Specifically, the post-service VA and private treatment 
records certainly reflect a history of ongoing complaints and 
treatment of a low back disorder.  But, even more important 
is the fact that none of these additional medical records 
speak to the etiology of the veteran's low back disorder, 
including especially any possible relation to his military 
service.  38 C.F.R. § 3.156(a).  See, too, Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

In sum, none of the additional evidence since the prior final 
March 1998 decision addresses the elements of service 
connection that were missing - i.e., competent evidence of 
the development of a chronic low back disorder in service or 
a competent nexus (etiological link) of his current low back 
disorder to service.  Thus, there is no new and material 
evidence to reopen the claim and the petition must be denied.  
See 38 C.F.R. § 3.156.  Furthermore, in the absence of 
new and material evidence, the benefit-of-the-doubt rule does 
not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Entitlement to a Rating Higher than 30 Percent for a 
Left Shoulder Disability

The veteran filed a claim in April 2001 for a rating higher 
than 20 percent for his service-connected left shoulder 
disability.  The RO increased his disability rating to 30 
percent in the July 2002 rating decision at issue, under 
Diagnostic Code 5201, retroactively effective to April 30, 
2001, the date of receipt of his claim.  He continues to 
appeal, requesting an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

He is not appealing his initial rating assigned in the 
September 1975 rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this 
case, April 2000 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2007).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200-5203.  Normal ranges of 
motion of the shoulder are flexion (forward elevation) from 0 
to 180 degrees, abduction from 0 to 180 degrees, and both 
internal and external rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows:  
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 



Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Fibrous union of the humerus is rated as 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  Nonunion of humerus (false flail joint) is rated 
as 60 percent for the major shoulder and 50 percent for the 
minor shoulder.  Loss of head of the humerus (flail shoulder) 
is rated as 80 percent for the major shoulder and 70 percent 
for the minor shoulder.  38 C.F.R. § 4.71a.  

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  Here, the veteran reported to the April 2002, 
May 2004, and December 2007 VA examiners that his right hand 
is his dominant hand.  Thus, the rating for the left shoulder 
is on the basis that the left upper extremity is the minor 
extremity.  Conversely, the right upper extremity is the 
major extremity.  

The maximum evaluation allowable under Diagnostic Code 5201 
for the left (minor) shoulder is 30 percent, which the 
veteran already has.  A higher 40 percent rating under 
Diagnostic Code 5201 is only possible for his major shoulder, 
which is his right shoulder - not at issue in this appeal.  
However, it is noteworthy that the December 2007 VA 
examination report, even considering pain on motion, found 
that his left arm demonstrated 60 degrees of forward flexion, 
30 degrees of abduction, 30 degrees of external rotation, and 
30 degree of internal rotation.  


This range of motion is not even sufficient to meet the 30 
percent rating requirements for the minor shoulder, which 
necessitate limitation of motion of the arm to 25 degrees 
from the side.  Hence, there is simply no avenue for 
obtaining a rating higher than 30 percent for his left 
shoulder based upon limitation of motion.  Moreover, if, as 
here, he is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable, insofar as whether he has 
additional functional loss due to pain/painful motion, 
weakness or premature fatigability, incoordination, etc., 
including during flare-ups or prolonged use when his symptoms 
are most problematic.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The December 2007 VA examination also found 
no evidence of degenerative disease or inflammatory 
arthritis, confirmed by X-ray results.  38 C.F.R. § 4.59 
(2007).

Other diagnostic codes for shoulder disabilities that provide 
disability ratings greater than 30 percent are not more 
appropriate because there is no evidence or allegation that 
supports their application.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  There is no medical 
evidence or opinion on record, for example, supporting a 
finding of fibrous union, non-union, or loss of the head of 
the humerus under Diagnostic Code 5202.  There also is no 
medical evidence or opinion on record supporting a finding of 
unfavorable ankylosis of the scapulohumeral articulation of 
the left shoulder, especially not with abduction limited to 
25 degrees, as required under Diagnostic Code 5200 for a 40 
percent rating for the left (minor) shoulder.  Indeed, the 
December 2007 VA examination report, the most recent 
on record, specifically found no joint ankylosis, let alone 
unfavorable ankylosis, and 30 degrees of abduction.  The 
April 2002 VA examiner noted partial ankylosis, but 
importantly, did not note unfavorable ankylosis.  Ankylosis 
is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The Board cannot otherwise "stage" the veteran's rating 
under Hart.  His left shoulder disability has never been more 
than 30-percent disabling at any time since April 2000 (one 
year prior to filing his current claim).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against assigning a rating 
higher than 30 percent for the left shoulder disability under 
any applicable Diagnostic Code.  And as the preponderance of 
the evidence is against this claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  Therefore, the appeal is denied.

Consideration of an Extraschedular Evaluation for the Left 
Shoulder Disability

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 30 percent schedular rating.  See 
38 C.F.R. § 4.1 (2007), indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The record 
shows that he is retired, indeed has been for many years, but 
even so, there is no indication, let alone competent evidence 
of record, that his left shoulder disability has precluded 
his ability to engage in all forms of substantially gainful 
employment.  As mentioned, to the extent that any 
employability is hindered, it has already been incorporated 
into his current 30 percent disability rating.  Furthermore, 
there is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).


ORDER

As new and material evidence has not been received, the claim 
for service connection for a low back disorder is not 
reopened.  

But, new and material evidence has been submitted to reopen 
the claim for service connection for a respiratory disorder.  
To this extent only, the appeal is granted.  

The claim for a rating higher than 30 percent for the left 
shoulder disability is denied.


REMAND

Further development is needed before the Board may adjudicate 
the claim for service connection for a respiratory disorder 
on the underlying merits.  As mentioned, private treatment 
letters from Dr. E.M. in April 1991 and April 1995 show the 
veteran had and continued to have COPD as a result of 
asbestos exposure from his occupational duties.  Concerning 
his, Dr. E.M. stated the veteran had been a patient since 
1976, which, if true, is shortly after his separation from 
military service in 1975.  And since the record shows he has 
reportedly not worked since separating from service, this 
indicates an etiology of asbestos exposure specifically in 
his military occupational duties (as opposed to in civilian 
employment).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The 
date of this amended material is December 13, 2005.  Also, an 
opinion by VA's Office of General Counsel (OGC) discussed the 
proper way of developing asbestos claims.  See VAOPGCPREC 4-
2000 (Apr. 13, 2000).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id., at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id., at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos related diseases/abnormalities:  
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at Subsection 
(b).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id., at 
Subsection (d).  Thus, an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  If the evidence supports a conclusion 
that the veteran's current disability, while caused by 
asbestos exposure, is due to intervening post-service 
exposure, the opinion must be very specific explaining the 
basis for this finding.  See McGinty, supra.

In this case, the record shows that the RO has not complied 
with M21-1 procedures.  The veteran has not been sent the 
appropriate VCAA notice regarding claims of asbestos 
exposure, and the RO has not performed the according 
development.  

There is evidence the veteran may have been exposed to 
asbestos in service, and evidence that he may have asbestosis 
or other asbestos-exposure-related disease as a consequence.  
But there is also evidence in his treatment records of a 
history of chronic smoking that also could be the cause or at 
least a contributing factor in his current respiratory 
problems, especially his COPD.  Precedent opinions of VA's 
General Counsel have discussed the cause-and-effect 
relationship between chronic smoking and the eventual 
development of respiratory disorders such as COPD.  See 
VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 
1997).

Indeed, for claims, as here, filed on or after June 9, 1998, 
there is now an express prohibition against service 
connection for any disability resulting from injury or 
disease attributable to the use of tobacco products.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Thus, there remains the question of whether the veteran's 
COPD is attributable to asbestos exposure during his military 
service or, instead, to asbestos exposure or other 
contaminant during the three decades since his discharge from 
the military or as a result of his history of chronic 
smoking.  Consequently, additional medical comment and 
opinion is needed to assist in making this important 
determination after completion of the development regarding 
asbestos exposure.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4). 

Accordingly, this claim is REMANDED for the following 
development and consideration:  

1.  Send the veteran a VCAA letter in compliance with 
DVB Circular and M21-1, Part VI, regarding alleged 
asbestos exposure.

2.  Take appropriate action to develop any evidence of 
the veteran's asbestos exposure before, during, and 
after his active military service.

3.  Schedule the veteran for a VA compensation 
examination by a pulmonary specialist to determine the 
nature and etiology of the veteran's current respiratory 
disorder, especially his COPD.  The veteran is hereby 
advised that failure to report for his scheduled VA 
examination, without good cause, may have adverse 
consequences on his claim.  The claims file, including a 
complete copy of this remand, must be made available to 
the examiner for review of the veteran's pertinent 
medical and other history.  All necessary diagnostic 
testing and evaluation should be performed.  



Based on a comprehensive review of the claims file and 
examination, the examiner is asked to confirm whether 
the veteran has asbestosis or other asbestos-exposure-
related disease.  If he does, then the examiner must 
also provide an opinion indicating whether it is at 
least as likely as not (50 percent or greater 
probability) the asbestosis or other asbestos-exposure-
related disease is the result of exposure to asbestos 
during the veteran's military service; or whether, 
instead, it is more likely the result of any exposure to 
asbestos prior to or since his military service, or as a 
consequence of his chronic cigarette smoking.  The term 
"at least as likely as not" does not mean merely within 
the realm of medical possibility, but rather that the 
weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as medically 
sound to find in favor of that conclusion as it is to 
find against it.  The designated VA physician should 
discuss the medical rationale of the opinion, whether 
favorable or unfavorable, based on the findings and 
information obtained from review of the record.

4.  Then readjudicate his claim in light of the 
additional evidence received.  If this claim is not 
granted to the veteran's satisfaction, send him and his 
representative another SSOC and give them an opportunity 
to respond to it before returning the file to the Board 
for further appellate consideration of this remaining 
claim.  



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


